8 So. 3d 558 (2009)
In re Kellye Lambert WALKER.
No. 2009-OB-0878.
Supreme Court of Louisiana.
May 15, 2009.

ORDER
Considering the Petition for Resignation from the Practice of Law Filed by Kellye Lambert Walker,
IT IS ORDERED that the petition of Kellye Lambert Walker, Louisiana Bar Roll number 24689, seeking to voluntarily resign from the practice of law in the State of Louisiana pursuant to Supreme Court Rule XVIII, § 5 be and is hereby granted.
/s/ Greg G. Guidry
Justice, Supreme Court of Louisiana